Order, Supreme Court, Bronx County (Lewis Friedman, J.), entered August 18, 1989, which validated respondent Colon’s petition for designation as a candidate in the Democratic Party for election to the office of Council Member, 11th Councilmanic District, unanimously reversed, on the law and the facts, and the petition invalidated, without costs. Respondent’s cover sheet was defective in that it included in the number of signatures (6,940) some 1,099 signatures or 15.8% which were from outside of the district and thus invalid. (Election Law § 6-134 [9]; Matter of Catucci v Marchi, 143 AD2d 59, Iv denied 72 NY2d 914 [1988]; Hargett v Jefferson, 63 NY2d 696 [1984].) Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.